Case 1:17-mj-00990-RI\/|I\/| Document 3 Filed 02/06/19 Page 1 of 2

 

 

 

 

 

   

AO §§ (Rev ll/’l3) Search and Seizure Warrant ‘ ‘ Vm)
§i:\il Ror)m ’ =
1
UNITED STATES DiSTRiCT CoURT ct m
FEB “ o c rig
for the `»
r.._...._........ ___........_._d
DiStI`iCt Of (""1““”'1'52 7 Ang‘.*ia "~ \:aes'ir ’.iei*» !_`i"i\urt _
i L.S "' '1 D\~'t*i¢'i cl ( .w|umh.r.
In the Matter of the Search of ` Case No 1'17_m1_990
(Briejly describe the property to be searched Assigned TO_' Ma istrat
or identify the person by name and address) Date ASS|gned-` 192/20/ j “/'Judge Robm M~ Mefiweaiher

Desc ' ~
lnformation Associated with the Facebook User le npt'on' Sea'°h and S€lzure Warram

100011410491352 et a|. that is stored at premises ,

controlled by Facebook, |nc. )
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the NOl'thern District of Ca|ifornia
(identijj) the person or describe the property to be searched and give its location)Z

See Attachment A, hereby incorporated by reference

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (ideniifv the person or describe the property to be seized):

See Attachment B, hereby incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before §A Nj iii 3 2018 (an m exceed 14 days)
l'_'l in the daytime 6:00 a.m. to 10:00 p.m. U at any time in the day or night because good cause has been established

Unless delayed notice is authorized below, you must give a copy of tlie warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

' The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Robin N|. Meriweather, United States Magistrate Judgle
(United States Magistrate Judge)

 

ij Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

ij for days (not to exceed 30) C| until, the facts justifying, the later specific date of

293 20 ?Ui'/@{i,:oo ,A

 

   

Date and time issued:
Ju ge 's si nature

City and State; Washington, D.C. Robin M. Meriweather, United States Magistrate Judge

 

Printed name and title

Case 1:17-mj-00990-RI\/|I\/| Document 3 Filed 02/06/19 Page 2 of 2

AO 93 (Rev 12/09) Search and Sei:ure Warrant (Page 2)

 

Return

 

Case No. .' Date and time warrant executed: Copy of warrant and inventory left with.'
1:17-mj-990 12/20/2017 0:00 am Facebook Law Enforcement Porta|

 

 

 

Inventory made in the presence of .'
Supervisory Special Agent, Robert C. Basar"iez

 

Inventory of the property taken and name of any person(s) seized:

The FB| executed a search warrant on Facebook, |nc. via Facebook Law Enforcement Poitai on December 20, 2017.
|n response, on January 24, 2018 Facebook, lncl provided production returns containing information associated with
Facebook User |Ds 100011410491352, 569632476550988, 1452501908349652, 949939698419748,
1602298666684957, 1678907192343351, 10001‘|201945664, 100009601392192, 1529652740605164,

100006888900668 that is stored at the premises owned, maintained, controlled, or operated by Facebook, |nc., 1601
Wii|ow Road, Men|o Park, Ca|ifornia.

FILED
FEB~szoie

 

Certification Cierk_ ii Q nimmer ach

 

Bankruptcy Cou rts

l declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge

    

Da;e_- 10/23/2018

Executi`ng offcer ’s signatur

Special Agent, Addie Gilestra

Printed name and title

 

 

 

